 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      ROBERT NOLAN BOWERS,
                                                              CASE NO. 3:21-cv-05303-MJP-JRC
11                              Plaintiff,
                                                              ORDER
12               v.

13      ABERDEEN POLICE DEPARTMENT,

14                              Defendant.

15

16          This matter is before the Court on defendants’ motion to stay (“motion”). Dkt. 4.

17   Defendants move to stay this civil proceeding pending the end of plaintiff’s parallel criminal

18   proceeding in state court filed on May 4, 2021. Dkt. 4. Plaintiff did not file any opposition to the

19   motion. See Dkt. Also pending is plaintiff’s motion to continue which is noted for the Court’s

20   consideration on July 23, 2021. See Dkt. 11.

21          In April 2021, this case was removed from state court. Dkt. 1. Plaintiff alleges the

22   officers involved in his January 2021 arrest used excessive force. Dkt. 1, 2. Discovery has not

23   yet begun in this case and a scheduling order has not been has been issued. See Dkt.

24


     ORDER - 1
 1           At the time the motion was filed, plaintiff’s criminal charges arising out of an incident on

 2   January 27, 2021 were currently proceeding in Grays County Superior Court and the case was set

 3   for trial beginning May 25, 2021. Dkt. 5, Declaration of Counsel for Defendants. Plaintiff was

 4   charged with burglary in the first degree, assault in the third degree, and resisting arrest. Id.

 5           On June 17, 2021, the Court ordered defendants to file a status update on or before June

 6   23, 2021. Dkt. 8. Defendants were directed to apprise the Court of plaintiff’s proceedings in his

 7   criminal case and whether plaintiff’s criminal trial had concluded. Id. Defendants filed their

 8   status report stating hat on May 4, 2021, plaintiff pled guilty to two felony crimes: residential

 9   burglary and assault. Dkt. 9. Plaintiff’s remaining misdemeanor charge of resisting arrest was

10   dismissed as a part of the plea agreement. Id.

11           The Constitution does not ordinarily require a stay of civil proceedings pending the

12   outcome of criminal proceedings. Keating v. Office of Thrift Supervision, 45 F.3d 322 (9th Cir.

13   1995); Federal Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989). In the

14   absence of substantial prejudice to the rights of the parties involved, simultaneous parallel civil

15   and criminal proceedings are unobjectionable. Keating, 45 F.3d at 324. Nevertheless, a court

16   may decide in its discretion to stay civil proceedings when the interests of justice require such

17   action. Id.

18           Here, because plaintiff’s parallel criminal proceedings have now concluded, and there is

19   nothing in the record to indicate the interests of justice would require a stay at this stage, the

20   Court denies defendants’ motion to stay as moot.

21           Dated this 14th day of July, 2021.

22

23
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
24


     ORDER - 2
